PER CURIAM:
This claim was submitted on a written stipulation based upon the following facts: On or about December 20, 1983, claimant was operating his vehicle on Interstate 64 in Kanawha County, West Virginia, when the automobile struck a loose metal strip which extended across the highway. The metal strip cut one of the tires of claimant’s vehicle, resulting in damages in the amount of $106.91. The Court finds that respondent was negligent and that this negligence was the proximate cause of claimant’s damage. The Court, therefore, makes an award in the amount stipulated.
Award of $106.91.